JOANOS, Chief Judge,
dissenting.
I respectfully dissent. I would interpret what occurred in the sentencing process as a stipulation by appellant’s trial counsel that appellant qualified as a habitual offender. First, he concurred in the representation made by the prosecutor as to the authenticity of the judgments and that defendant had not been pardoned. Next, he argued against the imposition of the habitual sentence without hint that defendant did not qualify. And then, most importantly, when the trial judge concluded that the parties had stipulated that appellant qualified as a habitual offender, he did not challenge the interpretation. If it was not clear enough to be a stipulation, certainly it amounted to a waiver of the requirement that the specific findings be made. See Robinson v. State, 605 So.2d 500 (Fla. 1st DCA 1992).